Citation Nr: 0842277	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-10 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
diabetes mellitus.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant served on active duty for training with the 
Army National Guard from November 1978 to April 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


REMAND

The evidence currently of record only includes verification 
of the appellant's period of active duty for training from 
November 1978 to April 1979.  The record reflects that the 
appellant was discharged from the Army National Guard of 
Missouri and as a member of the Army Reserve in September 
1984.  The appellant contends that he had active duty for 
training after April 1979, to include in 1984 when he was 
diagnosed with diabetes mellitus.   

Verification of any additional periods of active and inactive 
duty for training should be obtained before the Board decides 
any of the matters on appeal.  

The Board further notes that the appellant has not been 
provided adequate notice in response to his claim to reopen.  
In this regard, the Board notes that the U.S. Court of 
Appeals for Veterans Claims has held that because the terms 
"new" and "material" in a new and material evidence claim 
have specific, technical meanings that are not commonly known 
to VA claimants, when providing the notice required by the 
Veterans Claims Assistance Act of 2000 (VCAA), it is 
necessary, in most cases, for VA to inform claimants seeking 
to reopen a previously and finally disallowed claim of the 
unique character of the evidence that must be presented.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The Board is 
also of the opinion that the appellant should be specifically 
informed that he should submit or identify medical evidence 
showing that he has tinnitus and bilateral hearing loss 
disability and medical evidence linking each disability to 
service.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions: 

1.  The RO or AMC should verify the 
appellant's service subsequent to April 
1979, including which periods were active 
duty for training and which were inactive 
duty for training.  

2.  The appellant should be provided VCAA 
notice in response to his claim to reopen 
that is in compliant with Kent v. 
Nicholson, 20 Vet. App. 1, 9-10.  He 
should also be told to submit or identify 
medical evidence showing that he has 
tinnitus and hearing loss disability and 
medical evidence linking these 
disabilities to service.

3.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of any pertinent evidence 
identified but not provided by the 
appellant.  If it is unable to obtain any 
such evidence, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted, to include 
affording the appellant a VA audiology 
examination to determine the nature and 
etiology of any tinnitus or hearing loss 
disability present, if the medical 
evidence of record is not sufficient to 
decide these claims.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted to the appellant's satisfaction, 
he and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time 
for response before the case is returned 
to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




